         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


JACKELYN KELLER,

                Plaintiff,                            Case No: 1:21-cv-00228-JMF

        v.


ABOUT, INC. d/b/a DOTDASH,

                Defendant.



                STIPULATION AND [PROPOSED] PROTECTIVE ORDER

        IT IS HEREBY STIPULATED by and between the Parties to Jackelyn Keller v. About,

Inc. d/b/a Dotdash, by and through their respective counsel of record, that in order to facilitate

the exchange of information and documents which may be subject to confidentiality limitations

on disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
        1.      In this Stipulation and Protective Order, the words set forth below shall have the

following meanings:

                a.      “Proceeding” means the above-entitled proceeding, Case Number 1:21-cv-

00228 in the United States District Court for the Southern District of New York, or any

arbitration of Plaintiff’s claims.

                b.      “Court” means the Hon. Jesse M. Furman or the Hon. Ona T. Wang, or

any other judge to which this Proceeding may be assigned, including Court staff participating in

such proceedings.

                c.      “Arbitrator” means any arbitrator to which this Proceeding may be

assigned, including JAMS staff participating in such proceedings.
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 2 of 11




               d.      “Confidential” means any information which is in the possession of a

Designating Party who believes in good faith that such information is entitled to confidential

treatment under applicable law.

               e.      “Confidential Materials” means any Documents, Testimony or

Information as defined below designated as “Confidential” pursuant to the provisions of this

Stipulation and Protective Order.

               f.      “Designating Party” means the Party that designates Materials as

“Confidential.”

               g.      “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give,

or make available Materials, or any part thereof, or any information contained therein.

               h.      “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as

those terms are defined by the Federal Rules of Civil Procedure or Federal Rules of Evidence,

which have been produced in discovery in this Proceeding by any person, and (ii) any copies,

reproductions, or summaries of all or any part of the foregoing.

               i.      “Information” means the content of Documents or Testimony.

               j.      “Testimony” means all depositions, declarations or other testimony taken

or used in this Proceeding.

       2.      The Designating Party shall have the right to designate as “Confidential” any

Documents, Testimony or Information that the Designating Party in good faith believes to

contain non-public information that is entitled to confidential treatment under applicable law.

       3.      The entry of this Stipulation and Protective Order does not alter, waive, modify,

or abridge any right, privilege or protection otherwise available to any Party with respect to the

discovery of matters, including but not limited to any Party’s right to assert the attorney-client

privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest

any such assertion.

       4.      Any Documents, Testimony or Information to be designated as “Confidential”

must be clearly so designated before the Document, Testimony or Information is Disclosed or


                                                  2
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 3 of 11




produced. The parties may agree that the case name and number are to be part of the

“Confidential” designation. The ”Confidential” designation should not obscure or interfere with

the legibility of the designated Information.

               a.      For Documents (apart from transcripts of depositions or other arbitration

proceedings), the Designating Party must affix the legend “Confidential” on each page of any

Document containing such designated Confidential Material.

               b.      For Testimony given in depositions the Designating Party may identify on

the record, before the close of the deposition, all “Confidential” Testimony, by specifying all

portions of the Testimony that qualify as “Confidential.”

               c.      For Information produced in some form other than Documents, and for

any other tangible items, including, without limitation, compact discs or DVDs, the Designating

Party must affix in a prominent place on the exterior of the container or containers in which the

Information or item is stored the legend “Confidential.” If only portions of the Information or

item warrant protection, the Designating Party, to the extent practicable, shall identify the

“Confidential” portions.

       5.      The inadvertent production by any of the undersigned Parties or non-Parties to the

Proceedings of any Document, Testimony or Information during discovery in this Proceeding

without a “Confidential” designation, shall be without prejudice to any claim that such item is

“Confidential” and such Party shall not be held to have waived any rights by such inadvertent

production. In the event that any Document, Testimony or Information that is subject to a

“Confidential” designation is inadvertently produced without such designation, the Party that

inadvertently produced the document shall give written notice of such inadvertent production

within twenty (20) days of discovery of the inadvertent production, together with a further copy

of the subject Document, Testimony or Information designated as “Confidential” (the

“Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party

that received the inadvertently produced Document, Testimony or Information shall promptly

destroy the inadvertently produced Document, Testimony or Information and all copies thereof,


                                                 3
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 4 of 11




or, at the expense of the producing Party, return such together with all copies of such Document,

Testimony or Information to counsel for the producing Party and shall retain only the

“Confidential” designated Materials. Should the receiving Party choose to destroy such

inadvertently produced Document, Testimony or Information, the receiving Party shall notify the

producing Party in writing of such destruction within ten (10) days of receipt of written notice of

the inadvertent production. This provision is not intended to apply to any inadvertent production

of any Information protected by attorney-client or work product privileges. In the event that this

provision conflicts with any applicable law regarding waiver of confidentiality through the

inadvertent production of Documents, Testimony or Information, such law shall govern.

       6.      In the event that counsel for a Party receiving Documents, Testimony or

Information in discovery designated as “Confidential” objects to such designation with respect to

any or all of such items, said counsel shall advise counsel for the Designating Party, in writing,

of such objections, the specific Documents, Testimony or Information to which each objection

pertains, and the specific reasons and support for such objections (the “Designation Objections”).

Counsel for the Designating Party shall have thirty (30) days from receipt of the written

Designation Objections to either (a) agree in writing to de-designate Documents, Testimony or

Information pursuant to any or all of the Designation Objections and/or (b) file a motion with the

Court or Arbitrator seeking to uphold any or all designations on Documents, Testimony or

Information addressed by the Designation Objections (the “Designation Motion”). Pending a

resolution of the Designation Motion by the Court or Arbitrator, any and all existing designations

on the Documents, Testimony or Information at issue in such Motion shall remain in place. The

Designating Party shall have the burden on any Designation Motion of establishing the

applicability of its “Confidential” designation. In the event that the designation Objections are

neither timely agreed to nor timely addressed in the Designation Motion, then such Documents,

Testimony or Information shall be de-designated in accordance with the Designation Objection

applicable to such material.




                                                 4
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 5 of 11




       7.      Access to and/or Disclosure of Confidential Materials designated as

“Confidential” shall be permitted only to the following persons:

               a.      the Court or Arbitrator;

               b.      (i) the parties, except that Confidential Materials designated as

“Confidential – Attorneys’ Eyes Only” shall not be disclosed to non-attorneys; (ii) attorneys of

record in the Proceedings and their affiliated attorneys, paralegals, clerical and secretarial staff

employed by such attorneys who are actively involved in the Proceedings and are not employees

of any Party; (iii) in-house counsel to the undersigned Parties and the paralegal, clerical and

secretarial staff employed by such counsel. Provided, however, that each non-lawyer given

access to Confidential Materials shall be advised that such Materials are being Disclosed

pursuant to, and are subject to, the terms of this Stipulation and Protective Order and that they

may not be Disclosed other than pursuant to its terms;

               c.      those officers, directors, partners, members, employees and agents of all

non-designating Parties that counsel for such Parties deems necessary to aid counsel in the

prosecution and defense of this Proceeding; provided, however, that prior to the Disclosure of

Confidential Materials to any such officer, director, partner, member, employee or agent, counsel

for the Party making the Disclosure shall deliver a copy of this Stipulation and Protective Order

to such person, shall explain that such person is bound to follow the terms of such Order, and

shall secure the signature of such person on a statement in the form attached hereto as Exhibit A;

               d.      court reporters in this Proceeding (whether at depositions, hearings, or any

other proceeding);

               e.      any deposition, trial or hearing witness in the Proceeding who previously

has had access to the Confidential Materials, or who is currently or was previously an officer,

director, partner, member, employee or agent of an entity that has had access to the Confidential

Materials;

               f.      any deposition or non-trial hearing witness in the Proceeding who

previously did not have access to the Confidential Materials; provided, however, that each such


                                                  5
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 6 of 11




witness given access to Confidential Materials shall be advised that such Materials are being

Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective Order and

that they may not be Disclosed other than pursuant to its terms;

               g.       mock jury participants, provided, however, that prior to the Disclosure of

Confidential Materials to any such mock jury participant, counsel for the Party making the

Disclosure shall deliver a copy of this Stipulation and Protective Order to such person, shall

explain that such person is bound to follow the terms of such Order, and shall secure the

signature of such person on a statement in the form attached hereto as Exhibit A.

               h.       outside experts or expert consultants consulted by the undersigned Parties

or their counsel in connection with the Proceeding, whether or not retained to testify at any oral

hearing; provided, however, that prior to the Disclosure of Confidential Materials to any such

expert or expert consultant, counsel for the Party making the Disclosure shall deliver a copy of

this Stipulation and Protective Order to such person, shall explain its terms to such person, and

shall secure the signature of such person on a statement in the form attached hereto as Exhibit A.

It shall be the obligation of counsel, upon learning of any breach or threatened breach of this

Stipulation and Protective Order by any such expert or expert consultant, to promptly notify

counsel for the Designating Party of such breach or threatened breach; and

               i.       any other person that the Designating Party agrees to in writing.

       8.      Confidential Materials shall be used by the persons receiving them only for the

purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or

defending the Proceeding, and not for any business or other purpose whatsoever.

       9.      Any Party to the Proceeding (or other person subject to the terms of this

Stipulation and Protective Order) may ask the Court or Arbitrator, after appropriate notice to the

other Parties to the Proceeding, to modify or grant relief from any provision of this Stipulation

and Protective Order.

       10.     Entering into, agreeing to, and/or complying with the terms of this Stipulation and

Protective Order shall not:


                                                  6
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 7 of 11




               a.      operate as an admission by any person that any particular Document,

Testimony or Information marked “Confidential” contains or reflects trade secrets, proprietary,

confidential or competitively sensitive business, commercial, financial or personal information;

or

               b.      prejudice in any way the right of any Party (or any other person subject to

the terms of this Stipulation and Protective Order):

                       i.     to seek a determination by the Court or Arbitrator of whether any

particular Confidential Material should be subject to protection as “Confidential” under the terms

of this Stipulation and Protective Order; or

                       ii.    to seek relief from the Court or Arbitrator on appropriate notice to

all other Parties to the Proceeding from any provision(s) of this Stipulation and Protective Order,

either generally or as to any particular Document, Material or Information.

       11.     Any Party to the Proceeding who has not executed this Stipulation and Protective

Order as of the time it is presented to the Court or Arbitrator for signature may thereafter become

a Party to this Stipulation and Protective Order by its counsel’s signing and dating a copy thereof

and filing the same with the Court or Arbitrator, and serving copies of such signed and dated

copy upon the other Parties to this Stipulation and Protective Order.

       12.     Any Information that may be produced by a non-Party witness in discovery in the

Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as

“Confidential” under the terms of this Stipulation and Protective Order, and any such designation

by a non-Party shall have the same force and effect, and create the same duties and obligations,

as if made by one of the undersigned Parties hereto. Any such designation shall also function as

a consent by such producing Party to the authority of the Court or Arbitrator in the Proceeding to

resolve and conclusively determine any motion or other application made by any person or Party

with respect to such designation, or any other matter otherwise arising under this Stipulation and

Protective Order.




                                                 7
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 8 of 11




       13.     If any person subject to this Stipulation and Protective Order who has custody of

any Confidential Materials receives a subpoena or other process (“Subpoena”) from any

government or other person or entity demanding production of Confidential Materials, the

recipient of the Subpoena shall promptly give notice of the same by electronic mail transmission,

followed by either express mail or overnight delivery to counsel of record for the Designating

Party, and shall furnish such counsel with a copy of the Subpoena. Upon receipt of this notice,

the Designating Party may, in its sole discretion and at its own cost, move to quash or limit the

Subpoena, otherwise oppose production of the Confidential Materials, and/or seek to obtain

confidential treatment of such Confidential Materials from the subpoenaing person or entity to

the fullest extent available under law. The recipient of the Subpoena may not produce any

Documents, Testimony or Information pursuant to the Subpoena prior to the date specified for

production on the Subpoena.

       14.     Nothing in this Stipulation and Protective Order shall be construed to preclude

either Party from asserting in good faith that certain Confidential Materials require additional

protection. The Parties shall meet and confer to agree upon the terms of such additional

protection.

       15.     If, after execution of this Stipulation and Protective Order, any Confidential

Materials submitted by a Designating Party under the terms of this Stipulation and Protective

Order is Disclosed by a non-Designating Party to any person other than in the manner authorized

by this Stipulation and Protective Order, the non-Designating Party responsible for the

Disclosure shall bring all pertinent facts relating to the Disclosure of such Confidential Materials

to the immediate attention of the Designating Party.

       16.     This Stipulation and Protective Order is entered into without prejudice to the right

of any Party to knowingly waive the applicability of this Stipulation and Protective Order to any

Confidential Materials designated by that Party. If the Designating Party uses Confidential

Materials in a non-Confidential manner, then the Designating Party shall advise that the

designation no longer applies.


                                                 8
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 9 of 11




       17.     The Parties shall meet and confer regarding the procedures for use of Confidential

Materials at trial and shall move the Court or Arbitrator for entry of an appropriate order.

       18.     Nothing in this Stipulation and Protective Order shall affect the admissibility into

evidence of Confidential Materials, or abridge the rights of any person to seek judicial review or

to pursue other appropriate judicial action with respect to any ruling made by the Court or

Arbitrator concerning the issue of the status of Protected Material.

       19.     Upon written request made within thirty (30) days after the settlement or other

termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)

promptly return to counsel for each Designating Party all Confidential Materials and all copies

thereof (except that counsel for each Party may maintain in its files, in continuing compliance

with the terms of this Stipulation and Protective Order, all work product, and one copy of each

pleading filed with the Court or Arbitrator and one copy of each deposition together with the

exhibits marked at the deposition), (b) agree with counsel for the Designating Party upon

appropriate methods and certification of destruction or other disposition of such Confidential

Materials, or (c) as to any Documents, Testimony or other Information not addressed by sub-

paragraphs (a) and (b), file a motion seeking an order from the Court or Arbitrator regarding

proper preservation of such Materials. To the extent permitted by law the Court or Arbitrator

shall retain continuing jurisdiction to review and rule upon the motion referred to in sub-

paragraph (c) herein.

       20.     After this Stipulation and Protective Order has been signed by counsel for all

Parties, it shall be presented to the Court or Arbitrator for entry. Counsel agree to be bound by

the terms set forth herein with regard to any Confidential Materials that have been produced

before the Court or Arbitrator signs this Stipulation and Protective Order.

       21.     The Parties and all signatories to the Certification attached hereto as Exhibit A

agree to be bound by this Stipulation and Protective Order pending its approval and entry by the

Court or Arbitrator. In the event that the Court or Arbitrator modifies this Stipulation and

Protective Order, or in the event that the Court or Arbitrator enters a different Protective Order,


                                                 9
        Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 10 of 11




the Parties agree to be bound by this Stipulation and Protective Order until such time as the

Court or Arbitrator may enter such a different Order. It is the Parties’ intent to be bound by the

terms of this Stipulation and Protective Order pending its entry so as to allow for immediate

production of Confidential Materials under the terms herein.

       This Stipulation and Protective Order may be executed in counterparts.

       SO STIPULATED

DATED: March 19, 2021                                HUNTON ANDREWS KURTH LLP



                                                      By:
                                                                ROBERT T. QUACKENBOSS
                                                                    JASON P. BROWN
                                                                  Attorneys for Defendant
                                                                ABOUT, INC. d/b/a DOTDASH

DATED: March 19, 2021                                WIGDOR LLP



                                                      By:
                                                                        VALDI VICUL
                                                                      Attorney for Plaintiff
                                                                     JACKELYN KELLER




                                     [PROPOSED] ORDER

       GOOD CAUSE APPEARING therefor, the Court hereby approves this Stipulation and

Protective Order.

       SO ORDERED this ____ day of _______________, 2021.



                                                          HON. JESSE M. FURMAN
                                                        U.S. DISTRICT COURT JUDGE




                                                10
         Case 1:21-cv-00228-JMF Document 23 Filed 03/25/21 Page 11 of 11




                                                                                     EXHIBIT A

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


JACKELYN KELLER,

                 Plaintiff,                          Case No: 1:21-cv-00228-JMF

        v.


ABOUT, INC. d/b/a DOTDASH,

                 Defendant



        The undersigned hereby acknowledges that he/she has read the Protective Order in the
above captioned litigation and understands its terms, agrees to be bound by each of those terms,
and agrees to subject himself/herself personally to the jurisdiction of the United States District
Court for the Southern District of New York for the purpose of enforcing its terms. Specifically,
and without limitation upon such terms, the undersigned agrees not to use or disclose any
“Confidential Information” (as that term is used in the Protective Order) made available to him/her
other than in accordance with the Protective Order.

        Dated:                                       20     .


                                             (Signature)

                                             (Type or print name of person)
                                      Of:
                                             (Name of Employer of the above person)


                                             (Signature of an attorney for the Receiving Party)

                                             (Type or print name of the above signing attorney)




                                                11
054941.0000077 EMF_US 84258392v5
